          Case 1:19-cv-07372-RA Document 36 Filed 10/26/20 Page 1 of 6


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY
                                                                   FILED
 EDGAR DEL AGUILA,                                                 DOC#:
                                                                   DATE FILED: 10-26-20
                             Plaintiff,
                                                                     19-CV-7372 (RA)
                        v.
                                                                    MEMORANDUM
 NEWMARK SOLUTIONS CORP. AND                                       OPINION & ORDER
 WILFREDO RODRIGUEZ CRUZ,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Edgar Del Aguila brought this action against Defendants Newmark Solutions

Corp. and Wilfredo Rodriguez Cruz, alleging violations of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq., and the New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq.

(McKinney). On July 27, 2020, the parties submitted a settlement agreement covering Del

Aguila’s claims, which requires judicial approval pursuant to Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015). See Dkt. 31, Ex. 1 (the “Agreement”). The parties have

submitted a letter urging that the Agreement, settling the case for $45,000, is fair and reasonable.

Dkt. 31. Plaintiff’s counsel also requests judicial approval of attorneys’ fees in the amount of

$15,000, representing one third of the total settlement amount. Id. at 5. Counsel has submitted

contemporaneous billing records documenting the hours worked by his attorneys. See Dkt. 31,

Ex. 2. For the reasons that follow, although the Court approves the settlement amount and

proposed award of attorneys’ fees, it will not approve the confidentiality and non-disparagement

provisions in the Agreement. The Court thus denies the parties’ request for approval of the

Agreement, albeit without prejudice to renew in accordance with this opinion.
          Case 1:19-cv-07372-RA Document 36 Filed 10/26/20 Page 2 of 6




                                         BACKGROUND

       Del Aguila worked as a construction laborer and foreman for Newmark, which is owned

and operated by Defendant Cruz, from approximately March 2015 through February 2019. See

First Am. Compl., Dkt. 10, at ¶¶ 15, 43. Del Aguila alleges that he worked more than forty hours

per week without receiving overtime compensation, id. ¶ 62, and that on certain public works

contracts with New York City, Defendants failed to pay the local prevailing wage rate. Id. ¶ 36.

Del Aguila brought six claims alleging violations of the FLSA and the NYLL, and, in the

alternative, for unjust enrichment. See id. ¶¶ 80–116. This Court referred the case to mediation,

see Dkt. 21, after which the parties reached this settlement.

                                      LEGAL STANDARD

       To advance FLSA’s “underlying purpose” of “insuring to all our able-bodied working men

and women a fair day’s pay for a fair day’s work,” a settlement in a FLSA case must be approved

by either a court or the Department of Labor. Cheeks, 796 F.3d at 206 (internal quotation marks

omitted). “To obtain approval, the parties must demonstrate that their agreement is ‘fair and

reasonable.’” Martinez v. SJG Foods LLC, No. 16-CV-7890 (RA), 2017 WL 2169234, at *1

(S.D.N.Y. May 16, 2017) (quoting Beckert v. Ronirubinov, No. 15-CV-1951 (PAE), 2015 WL

8773460, at *1 (S.D.N.Y. Dec. 14, 2015)).

       “In determining whether the proposed settlement is fair and reasonable, a court should

consider the totality of circumstances, including but not limited to the following factors: (1) the

plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable the parties

to avoid anticipated burdens and expenses in establishing their respective claims and defenses; (3)

the seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is

the product of arm’s-length bargaining between experienced counsel; and (5) the possibility of


                                                  2
             Case 1:19-cv-07372-RA Document 36 Filed 10/26/20 Page 3 of 6




fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)

(internal quotation marks and citations omitted).

          Courts have rejected settlement agreements that run afoul of FLSA’s objectives by

including overbroad non-disparagement clauses or confidentiality provisions. See, e.g., Martinez,

2017 WL 2169234, at *2 (finding a confidentiality provision contrary to public policy); Larrea v.

FPC Coffees Realty Co., No. 15-CV-1515 (RA), 2017 WL 1857246, at *4 (S.D.N.Y. May 5, 2017)

(finding confidentiality provision “grossly overbroad”); Lazaro-Garcia v. Sengupta Food Servs.,

No. 15-CV-4259 (RA), 2015 WL 9162701, at *3 (S.D.N.Y. Dec. 15, 2015) (denying non-

disparagement clause where there was no “carve-out for truthful statements about plaintiffs’

experience litigating their case”). These provisions tend to “contravene[] the remedial purposes”

of the FLSA and make a settlement “not ‘fair and reasonable.’” Lopez v. Nights of Cabiria, LLC,

96 F. Supp. 3d 170, 180 n.65 (S.D.N.Y. 2015).

                                           DISCUSSION

       Although the Court approves the settlement figure and proposed award of attorneys’ fees,

there are two issues which lead the Court to deny approval of the Agreement at this time.

  I.      The Confidentiality Provision

    The Agreement contains a confidentiality provision providing that the parties “shall keep all

of the terms of this settlement confidential and shall not disclose the terms to any third party” with

exceptions for tax or legal advisors or if required to do so by law. Agreement ¶ 8. The Court

rejects this provision.

    In general, “[c]onfidentiality provisions in FLSA settlements are contrary to public policy.”

Guerra-Alonso v. West 54 Dell Corp. et al., No. 14-CV-7247 (WHP), 2015 WL 3777403, at *1

(S.D.N.Y. May 22, 2015). “[C]ourts have a duty not only to safeguard the rights of individual



                                                  3
          Case 1:19-cv-07372-RA Document 36 Filed 10/26/20 Page 4 of 6




FLSA litigants, but to ensure that a proposed settlement comports with FLSA’s broader, remedial

goals, which include ensuring widespread compliance with the statute.” Santos v. EL Tepeyac

Butcher Shop Inc., No. 15-CV-814 (RA), 2015 WL 9077172, at *1 (S.D.N.Y. Dec. 15, 2015).

Confidentiality provisions come into conflict with “Congress’ intent . . . both to advance

employees’ awareness of their FLSA rights and to ensure pervasive implementation of the FLSA

in the workplace” by preventing an employee who has vindicated his FLSA rights from informing

his co-workers. Camacho v. Ess-A-Bagel, Inc., No. 14-CV-2592 (LAK), 2015 WL 129723, at *2–

3 (S.D.N.Y. Jan. 9, 2015) (quoting Dees v. Hydradry, Inc., 706 F. Supp. 2d, 1227, 1245 (M.D. Fla.

2010)). Because this confidentiality clause would prevent Del Aguila from discussing the outcome

of this action with “any third party” beyond certain narrow circumstances, the Court will not

approve this provision of the Agreement. In any event, the need for confidentiality is “difficult to

comprehend here, as this information has already been disclosed” via the ECF filings in this case.

Martinez, 2017 WL 2169234, at *2 (quoting Hyun v. Ippudo USA Holdings, No. 14-CV-8706

(AJN), 2016 WL 1222347, at *3 (S.D.N.Y. Mar. 24, 2016)).

 II.   The Non-Disparagement Provision

    The Agreement further provides that “[t]he Parties shall not, at any time after the execution of

this Agreement, make statements or representations, or otherwise communicate, directly or

indirectly, in writing, orally, or otherwise, or take any action which may, directly or indirectly,

disparage, or make any derogatory statements towards, or regarding, any Party to this Agreement

or any of their subsidiaries or affiliates, their respective officers, directors, employees, advisors,

consultants, clients, customers, businesses or reputations.” Agreement ¶ 9. The Agreement does

not preclude the parties from making “truthful statements that are required by applicable law,

regulation, or legal process.” Id.




                                                  4
          Case 1:19-cv-07372-RA Document 36 Filed 10/26/20 Page 5 of 6




   Although non-disparagement clauses are not per se objectionable, courts reject them where

there is no “carve-out for truthful statements about plaintiffs’ experience litigating their case.”

Lopez, 96 F. Supp. 3d at 180 n.65. The limited carve out in this non-disparagement provision for

“truthful statements that are required by applicable law” does not permit truthful statements about

Del Aguila’s experience bringing the suit. Agreement ¶ 9 (emphasis added). Instead, it allows

only statements Del Aguila is legally compelled to make. Compare Lazaro-Garcia, 2015 WL

9162701, at *3 (“Without this exception, Defendants could argue that Plaintiff would violate the

agreement by informing other employees—who may not be aware of their rights under FLSA—

of the company’s failure to pay the wages required by law.”) with Zhong v. Rockledge Bus Tour,

Inc., No. 18-CV-454 (RA), 2018 WL 3733951, at *3 (S.D.N.Y. Aug. 6, 2018) (approving non-

disparagement clause explicitly permitting plaintiff to “mak[e] truthful statements concerning their

experience litigating this Action, or the facts underlying their claims”).

   Because this provision does not contain the required carve-out, the Court will not approve the

Agreement containing this provision as written. See Martinez v. Gulluoglu LLC, No. 15-CV-2727

(PAE), 2016 WL 206474, at *1 (S.D.N.Y. Jan. 15, 2016) (declining to approve an agreement which

provided that neither party could “say[] or do[] [any]thing to bring discredit upon the other”).

                                            CONCLUSION

       For the reasons stated above, the Court declines to approve the parties’ settlement

agreement at this time. No later than November 5, 2020, the parties shall proceed in one of the

following three ways:

       1. The parties may file a revised settlement agreement that comports with this opinion;

       2. The parties may file a joint letter indicating their intention to abandon the Agreement

and continue pursuing this litigation; or




                                                  5
            Case 1:19-cv-07372-RA Document 36 Filed 10/26/20 Page 6 of 6




         3. The parties may stipulate to a dismissal of this action without prejudice, as the Second

Circuit has not expressly held that such settlement agreements require court approval. See Cheeks,

796 F.3d at 201 n.2.

SO ORDERED.

Dated:      October 26, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                  6
